UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1404


KATERYNA KOMASHKO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 31, 2015                 Decided:   September 4, 2015


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kateryna Komashko, Petitioner Pro Se.  Brooke Marie Maurer,
Margaret Anne O’Donnell, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kateryna       Komashko,           a   native        and      citizen    of    Ukraine,

petitions for review of an order of the Board of Immigration

Appeals     dismissing            her    appeal      of      the    immigration     judge’s

decision finding Komashko ineligible for adjustment of status as

an alien who knowingly submitted a frivolous application for

asylum.        We    have         reviewed       the      administrative       record     and

Komashko’s contentions on appeal, and find them to be without

merit.     Accordingly, we deny the petition for review for the

reasons    stated       by    the       Board.         See   In    re   Komashko     (B.I.A.

Mar. 26,    2015).           We    dispense      with     oral     argument   because     the

facts    and   legal     contentions          are      adequately       presented    in   the

materials      before    this       court     and      argument      would    not   aid   the

decisional process.

                                                                          PETITION DENIED




                                                 2